Citation Nr: 1818206	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder, to include schizophrenia, for the period prior to July 18, 2017, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously remanded this matter for evidentiary development in October 2017.

During the pendency of this appeal, in a January 2018 rating decision, a higher 50 percent rating was granted for major depressive disorder, to include schizophrenia and military sexual trauma, effective from July 18, 2017. Because a higher rating is available before and after July 18, 2017, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating remains on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to a rating in excess of 50 percent for major depressive disorder, to include schizophrenia and military sexual trauma, from July 18, 2017 and to an initial rating in excess of 30 percent prior to July 18, 2017. For the following reasons, the Board finds a remand warranted.

At the Veteran's July 2017 Compensation and Pension (C&P) examination, the examiner failed to properly elicit from the Veteran information concerning the Veteran's social, occupational, and mental spheres. Without such information, the Board cannot appropriately assess the extent to which the Veteran's PTSD affects his daily live. Specifically, instead of assessing the Veteran's mental health, the examiner merely copied and pasted the Veteran's mental health medication list into the mental health section, without providing any information or explanation for why the Veteran was prescribed so many medications. At the very least, in order to properly rate the Veteran's mental health disability, the Board must know why the Veteran takes each medication and the degree to which it alters his symptoms. Upon remand, the examiner is asked to obtain from the Veteran a thorough discussion of his social life, occupational life, family life, and mental health, to include relationships with others, as well as a comprehensive discussion of the Veteran's medications.

Furthermore, in December 2017 Veteran has since submitted information pertaining to an event occurring at an undisclosed time in which he "lost control...and almost shot a man in Memphis." This statement directly contradicts the examiner's July 2017 conclusion that the Veteran did not suffer from homicidal ideation. Upon remand, the examiner is asked to inquire about this event with the Veteran and provide the Board with information concerning this event and what it says about the state of the Veteran's mental health.

Lastly, in April 2016, the Veteran's treating nurse practitioner submitted a statement in which she stated that the Veteran suffered from chronic, disabling depression which affected his daily living. She stated the Veteran required multiple changes in medication to address his acute mood symptoms. If the examination reveals results that are inconsistent with the nurse's observations, the examiner should address the differences.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and severity of his major depressive disorder.  The examiner must review the claims file and must note that review in the report. All necessary tests and studies, to include any appropriate psychological testing, should be accomplished and all clinical findings reported in detail.

The examiner should provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity. The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability. The examiner should specifically comment on the impact of the psychiatric disability on the Veteran's employability. 

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

(a) The examiner is specifically asked to discuss the Veteran's medication list and the impact of the medications upon the Veteran's symptoms.

(b) The examiner is specifically asked to discuss the situation described by the Veteran in a December 2017 letter to the RO in which he lost control and almost shot a man.

(c) The examiner is asked to specifically discuss the statement submitted by the Veteran's treating mental health practitioners documenting the severity of the Veteran's depression.

2.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


